Citation Nr: 1119610	
Decision Date: 05/20/11    Archive Date: 05/27/11

DOCKET NO.  09-50 858	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Pittsburgh, Pennsylvania


THE ISSUES

1.  Entitlement to service connection for an acquired psychiatric disorder, to include posttraumatic stress disorder.

2.  Entitlement to service connection for a cervical spine disability.

3.  Entitlement to service connection for carpal tunnel syndrome of the left hand, to include as secondary to a cervical spine disability.

4.  Entitlement to service connection for carpal tunnel syndrome of the right finger, to include as secondary to a cervical spine disability.


REPRESENTATION

Veteran represented by:	The American Legion



WITNESS AT HEARING ON APPEAL

Veteran


ATTORNEY FOR THE BOARD

M. Moore, Associate Counsel


INTRODUCTION

The Veteran served on active duty from June 1974 to June 1978.

This matter comes before the Board of Veterans' Appeals (Board) on appeal from a February 2009 rating decision of the Department of Veterans Affairs (VA) Regional Office (RO) in Huntington, West Virginia, which granted service connection for residuals of a traumatic brain injury, including cognitive disorder, assigning a 10 percent evaluation effective March 11, 2008; and denied service connection for posttraumatic stress disorder (PTSD), arthritis and limited motion of the neck, carpal tunnel syndrome (CTS) of the left hand, CTS of the right finger, and hypercalcemia.  In May 2009, the Veteran submitted a notice of disagreement for the issues of PTSD, arthritis of the neck, and CTS of the left hand and right finger and subsequently perfected his appeal in December 2009.  His case is currently under the jurisdiction of the VA RO in Pittsburgh, Pennsylvania.

In March 2010, the Veteran presented sworn testimony during a Travel Board hearing in Pittsburgh, Pennsylvania, which was chaired by the undersigned Veterans Law Judge.  A transcript of the hearing has been associated with the Veteran's claims file.

The Board notes that the Veteran filed his original claim of entitlement to service connection for PTSD.  Although not expressly claimed by the Veteran, the Board is expanding his original claim to include all acquired psychiatric disorders.  See Clemons v. Shinseki, 23 Vet. App. 1 (2009) (a claimant without medical expertise cannot be expected to precisely delineate the diagnosis of his mental illness; he filed a claim for the affliction his mental condition, whatever it is, causes him.).  Accordingly, the issue has been recharacterized above.

The appeal is REMANDED to the RO via the Appeals Management Center (AMC), in Washington, DC.  VA will notify the Veteran if further action on his part is required.


REMAND

With regard to the Veteran's claims of entitlement to service connection for an acquired psychiatric disorder, to include PTSD, and a cervical spine disability, after a thorough review of the claims file, the Board has determined that additional evidentiary development is necessary prior to the adjudication of these claims.

The Veteran claims that he currently has an acquired psychiatric disorder and a cervical spine disability that are the result of his military service.  Specifically, the Veteran was hit in the head and left leg with a telephone pole while in service.  He asserts that this incident caused his current neck disability and that the memories of the incident have resulted in a psychiatric disability.  However, a review of the claims file reflects that no VA examination has been provided to determine a possible nexus between the Veteran's psychiatric disability or cervical spine disability and his military service.

The duty to assist includes providing a medical examination or obtaining a medical opinion when such is necessary to make a decision on the claim, as defined by law.  The case of McLendon v. Nicholson, 20 Vet. App. 79 (2006), held that an examination is required when there is: (1) evidence of a current disability, (2) evidence establishing an "in-service event, injury or disease," or a disease manifested in accordance with presumptive service connection regulations occurred which would support incurrence or aggravation, (3) an indication that the current disability may be related to the in-service event, and (4) insufficient evidence to decide the case.

In light of the evidence showing post-service psychiatric and neck complaints, the in-service telephone pole incident, and the Veteran's report that his current psychiatric and cervical spine disabilities are related to this in-service incident, the Board finds that examinations and medical nexus opinions are necessary in order to properly resolve the claim.  See 38 U.S.C.A. § 5103A(d) (West 2002 & Supp. 2010); see also McLendon, supra.

Additionally, the Veteran has claimed that he has CTS of the right finger and left hand that is secondary to his cervical spine disability.  As discussed above, the issue of entitlement to service connection for a cervical spine disability has been remanded to the AMC for further development.  As a grant of service connection for this disability could impact the Veteran's claims for service connection for CTS of the right finger and left hand, these issues are inextricably intertwined.  See Harris v. Derwinski, 1 Vet. App. 180, 183 (1991); Holland v. Brown, 6 Vet. App. 443 (1994); Henderson v. West, 12 Vet. App. 11 (1998).  As such, the AMC must further develop and readjudicate the Veteran's claim of entitlement to service connection for a cervical spine disability, and then readjudicate his claims for service connection for CTS of the right finger and left hand.

Further, as the case is being remanded, the Board will take the opportunity to obtain any VA or private treatment records not yet associated with the claims file.

Accordingly, the case is REMANDED for the following action:

1.  Copies of VA treatment records from the Pittsburgh VA Medical Center, covering the period from March 2010, to the present, should be obtained and added to the claims folder.

After obtaining the necessary consent from the Veteran, copies of outstanding private treatment records should be obtained and added to the claims folder.

2.  Thereafter, the Veteran must be scheduled for VA examinations with appropriate examiners to determine the nature and etiology of any acquired psychiatric disorder and cervical spine disability.  The examiners must review pertinent documents in the Veteran's claims file in conjunction with the examinations, including treatment records relating to the January 1975 telephone pole incident.  This must be noted in the examination report.

With regard to the Veteran's claim for service connection for an acquired psychiatric disorder, the examiner must state whether the Veteran currently has an acquired psychiatric disorder and, if so, whether it is at least as likely as not that such disability was caused or aggravated (permanently increased in severity beyond the natural progression of the disorder) by his military service, including the January 1975 telephone pole incident.

With regard to the Veteran's claim for service connection for a cervical spine disability, the examiner must state whether the Veteran currently has cervical spine disability and, if so, whether it is at least as likely as not that such a disability was caused or aggravated (permanently increased in severity beyond the natural progression of the disorder) by his military service, including the January 1975 telephone pole incident and/or resulting head injury.

It would be helpful if the examiners would use the following language, as may be appropriate: "more likely than not" (meaning likelihood greater than 50%), "at least as likely as not" (meaning likelihood of at least 50%), or "less likely than not" or "unlikely" (meaning that there is a less than 50% likelihood).

The term "at least as likely as not" does not mean "within the realm of medical possibility."  Rather, it means that the weight of medical evidence both for and against a conclusion is so evenly divided that it is as medically sound to find in favor of that conclusion as it is to find against it.  The examiners should provide a complete rationale for any opinion provided.

3.  After completing the above actions and any other notification or development deemed necessary, the Veteran's claims of entitlement to service connection for an acquired psychiatric disorder, to include PTSD, and a cervical spine disability should be readjudicated.  Thereafter, and following appropriate development, to include notice on the requirements for secondary service connection and a VA examination, his claims of entitlement to service connection for carpal tunnel syndrome of the right finger and left hand should also be readjudicated.  If any of the claims remains denied, a supplemental statement of the case should be provided to the Veteran and his representative.  After they have had an adequate opportunity to respond, the issue(s) on appeal should be returned to the Board for further appellate review.

The Veteran has the right to submit additional evidence and argument on the matters the Board has remanded.  See Kutscherousky v. West, 12 Vet. App. 369 (1999).

No action is required of the Veteran until further notice.  However, the Board takes this opportunity to advise the Veteran that the conduct of the efforts as directed in this remand, as well as any other development deemed necessary, is needed for a comprehensive and correct adjudication of his claims.  His cooperation in VA's efforts to develop his claims, including reporting for any scheduled VA examination, is both critical and appreciated.  The Veteran is also advised that failure to report for any scheduled examination may result in the denial of a claim.  See 38 C.F.R. § 3.655 (2010).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board or by the Court for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 2002 & Supp. 2010).



_________________________________________________
BARBARA B. COPELAND
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the Board is appealable to the Court.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  See 38 C.F.R. § 20.1100(b) (2010).


